DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-24 are pending.
Claims 1‐7 and 13‐19 are elected.
Claims 8‐12 and 20‐24 are withdrawn from consideration.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US2013/0022285).

Regarding claims 1 and 13, Suzuki et al teaches an apparatus, comprising:
a Wiener filter configured to filter a frame of an image and output a filtered frame; 
a summation function block or a first adder including a first input connected to an output of the Wiener filter, and an output; 
a multiplier including a first input connected to the output of the summation function block or the first adder, a second input for receiving a predetermined value, and an output; and
a frame delayer including a first input connected to the output of the multiplier and configured to feedback, to the Wiener filter, an estimate of the image that is based on the filtered frame,
(Suzuki et al, Fig. 1; “The deblock filter 111 performs a deblock filtering process as appropriate to remove a block distortion from the decoded images, and performs a loop filtering process as appropriate using a Wiener filter, for example, thereby achieving improvement of image quality”, [0087]; output of Wiener filter 111 is fed to an adder 
wherein the Wiener filter is further configured to filter each subsequent frame of the image based on a corresponding estimate of the image that is based on a previously filtered frame.
(Suzuki et al, Fig. 1; the loop structure from 110 to 116 in Fig. 1 is a frame delay locked loop in which the frame output of Winer filter 111 is based on the previous frame due to the frame memory 113)


Allowable Subject Matter
Claim(s) 2-7 and 14-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-7 and 14-19 recite(s) limitation(s) related to detailed topologies of a denoising frame filter and the signal processing methods of implementing the filter. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/2021 has been entered.


Response to Arguments
Applicant's arguments filed on 5/10/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/8/2021